Case 3:18-cv-00340-RGJ Document 19 Filed 03/20/19 Page 1 of 1 PageID #: 2207




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION

 DANNY PROCTOR,

                   Plaintiff,
 v.                                              Case No. 3:18-cv-00340-RGJ

 LIFE INSURANCE COMPANY OF
 NORTH AMERICA,

                   Defendant.

             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW the Plaintiff, Danny Proctor (“Plaintiff”), and Defendant Life

Insurance Company of North America (“Defendant”), by and through their

undersigned counsel, and agree and stipulate that the above-styled action and all

claims contained therein should be dismissed with prejudice against Defendant

with each party to bear its own costs.

       Dated this 18th day of March, 2019.
                                                               March 20, 2019
GRABHORN LAW OFFICE, PLLC                        MAYNARD, COOPER & GALE, P.C.


By: s/Andrew M. Grabhorn__________               By:_Grace Robinson Murphy__________
Michael D. Grabhorn                              Grace Robinson Murphy
Andrew M. Grabhorn                               William B. Wahlheim, Jr.
2525 Nelson Miller Parkway                       2400 Regions/Harbert Plaza
Suite 107                                        1901 Sixth Avenue North, Suite 2400
Louisville, KY 40223                             Birmingham, AL 35203-2618

Attorneys for Plaintiff                          Attorneys for Defendant


04778940.1                                   1
